     Case 1:20-cr-00062-NONE-SKO Document 70 Filed 12/23/20 Page 1 of 2


1     ESTHERHEATHER E. WILLIAMS, Bar #122664
      Federal Defender
2     ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
3     Branch Chief, Fresno Office
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9      UNITED STATES OF AMERICA,                 ) Case No. 1:20-CR-00062 NONE-SKO
                                                 )
10           Plaintiff,                          ) APPLICATION AND
                                                 ) ORDER APPOINTING COUNSEL
11     vs.                                       )
                                                 )
12     JULIO CHAVEZ-LUCATERO,                    )
                                                 )
13           Defendant,                          )
                                                 )
14                                               )
15
16           Defendant Julio Chavez-Lucatero, through the Federal Defender for the Eastern District
17
      of California, hereby requests appointment of counsel.
18
             On December 18, 2020, the court relieved Mr. Chavez-Lucatero’s retained counsel, and
19
      ordered the Federal Defender to obtain a financial in support of Mr. Chavez-Lucatero’s request
20
21    for appointed counsel. Therefore, after reviewing his Financial Affidavit it is respectfully

22    recommended that counsel be promptly appointed.

23
             DATED: December 22, 2020                      _/s/ Eric V. Kersten
24
                                                           ERIC V. KERSTEN
25                                                         Assistant Federal Defender
                                                           Branch Chief, Fresno Office
26
27
28
     Case 1:20-cr-00062-NONE-SKO Document 70 Filed 12/23/20 Page 2 of 2


1                                                ORDER
2            Having satisfied the Court that the defendant is financially unable to retain counsel, the
3     Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
4
5     IT IS SO ORDERED.
6
         Dated:    December 22, 2020                           /s/ Barbara   A. McAuliffe            _
7                                                       UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
